Mr. Chief Justice Shepard
delivered the opinion of the Court:
The leave to prosecute without payment of costs was based on sections 175 and 176, D. C. Code [31 Stat. at L. 1219, chap. 854].
It-has been heretofore held that those sections were superseded and repealed by the act of Congress, June 25th, 1910 (see 36 Stat. at L. 806, chap. 384). Hale v. Duckett, 43 App. D. C. 285-287.
It was said in that case, “The apparent intent of Congress was to give the widest scope to its operations, and there is nothing to show that the courts of the District of Columbia were to *69be excluded. This being tbo case, it had the effect to repeal or supersede all laws of the District in conflict therewith, and must control in this jurisdiction when it is invoked for the benefit of poor persons.”
As plaintiff does not represent himself to be a citizen of the United States, he is not entitled to the benefit of this act.
The order permitting the plaintiff to proceed with his suit, without payment of the costs required, is reversed, with costs, and the cause remanded with direction to overrule his motion and dismiss his suit unless he shall deposit the required costs.

Reversed and remanded.